IN THE COURT OF APPEALS OF TENNESSEE
            MIDDLE SECTION AT NASHVILLE

                                                      FILED
JERRY HAMMOCK and wife     )                         December 30, 1997
RUBY HAMMOCK, et al.,      )
                                                     Cecil W. Crowson
                           )
                                                    Appellate Court Clerk
    Plaintiffs/Appellants, )
                           )                  Sumner Circuit
                           )                  No. 15861-C
VS.                        )
                           )                  Appeal No.
                           )                  01A01-9710-CV-00600
SUMNER COUNTY, TENNESSEE, )
                           )
    Defendant/Appellee.    )




        OPINION DENYING PETITION FOR REHEARING


      Sumner County has filed a timely petition for rehearing in accordance with
Tenn. R. App. P. 39 requesting this court to reconsider its December 5, 1997 opinion
because it misapprehends the application of Tenn. R. Civ. P. 26.02(3) and 26.02(4).
Citing Taylor v. Anderson-Tully Co., 151 F.R.D. 295, 296 (W.D. Tenn. 1993), the
County asserts that the routine disclosure of an expert’s report prior to deposing the
expert is “not a practice to be encouraged.” We respectfully disagree. Accordingly,
the petition for rehearing is denied.




                                        ___________________________________
                                        HENRY F. TODD, PRESIDING JUDGE
                                        MIDDLE SECTION


                                        ___________________________________
                                        BEN H. CANTRELL, JUDGE


                                        ___________________________________
                                        WILLIAM C. KOCH, JR., JUDGE